IN THE COURT OF APPEALS OF IOWA

                                 No. 21-0208
                           Filed September 1, 2021


ADAM J. WINKOWITSCH,
    Plaintiff-Appellee,

vs.

CHELSEA A. QUINN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Bethany J. Currie,

Judge.



      Chelsea Quinn appeals from an order modifying the provisions of her and

Adam Winkowitsch’s decree of paternity, custody, visitation, and support.

AFFIRMED.




      Jason S. Rieper of Rieper Law, P.C., Des Moines, for appellant.

      Laura A. Eilers of Peglow, O’Hare & See, P.L.C., Marshalltown, for

appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


BOWER, Chief Judge.

       Chelsea Quinn and Adam Winkowitsch had a relationship that ended before

the birth of their child M.A.Q.-W. in January 2019. They entered into a stipulation

adopted by the district court in its decree of paternity, custody, visitation, and

support, which was filed on March 25, 2019. Under the decree, the parties had

joint legal custody and shared physical care.

       On April 15, 2020, Chelsea filed an application to modify the decree,

asserting a substantial change in circumstances warranted the court placing the

child in Chelsea’s physical care and modifying the child-support obligation

pursuant to guidelines. Adam counterclaimed, asking for the child to be placed in

his physical care.

       The competing modification applications were tried on February 3 and 4,

2021. On February 10, the court filed a twenty-four page ruling modifying the

decree to place the child in Adam’s physical care, setting visitation, and setting

child support pursuant to the guidelines. Chelsea now appeals, contending that

as the historical primary caregiver, the child’s best interests would be served by

placing the child in her physical care.

       This case was tried in equity and therefore our review is de novo. Iowa R.

App. R. 6.907. Because the district court observes the parties and witnesses, we

give weight to its fact and credibility findings, but we are not bound to them. Iowa

R. App. P. 6.904(3)(g); see In re Marriage of Larsen, 912 N.W.2d 444, 448 (Iowa

2018). Our first and governing consideration is the best interests of the child. Iowa

R. App. P. 6.904(3)(o).
                                             3


         “Courts are empowered to modify the custodial terms of a paternity decree

only when there has been a substantial change in circumstances since the time of

the decree, not contemplated by the court when the decree was entered, which

was more or less permanent, and relates to the welfare of the child.” Melchiori v.

Kooi, 644 N.W.2d 365, 368 (Iowa Ct. App. 2002).

         Initially, we observe each parent is a capable and suitable custodian and

obviously loves M.A.Q.-W. Each parent is raising a sibling of M.A.Q.-W. Chelsea

has a child older than M.A.Q.-W., Adam has a younger child. M.A.Q.-W. is bonded

with both siblings. Any change in physical care will reduce the time M.A.Q.-W.

resides with one of the siblings.

         There have been changes in circumstances warranting modification of the

shared care provided in the paternity decree. First, the parties now live about

seventy-five miles apart. Chelsea had lived in Conrad, Iowa, approximately thirty

miles northeast of Adam’s home in State Center. Adam is required to live in

Marshall County due to his employment as a deputy sheriff. When he and his

fiancée purchased a new home, they moved to Rhodes, Iowa, about thirty-five

miles from Conrad. Chelsea works in Des Moines. When her employer required

her to work from the office every day rather than two days per week, Chelsea

moved to Winterset. Continuing shared care is no longer feasible.

         An additional change of circumstances is the parties have failed to

communicate effectively. We observe—as did the trial court—both parents have

behaved very poorly.1 We quote the following from the modification ruling:



1   In a footnote, the trial court noted with respect to the parties’ behavior:
                                  4


        Each party has been able to exercise his or her parenting time
equally since M.A.Q.-W. turned one year old. However, they both
appear to have dug into their respective positions and boxed the
other party out. Adam and Chelsea do not communicate effectively.
They follow the court-ordered schedule without exception because
neither one trusts the other to give them any make-up time if they
accommodate the other party’s request, after an incident when
Chelsea asked to have M.A.Q.-W. during Adam’s time for family
pictures and then refused to allow him to make up the voluntarily-
missed time afterward. Each party contends that he or she would
encourage a good relationship between the other party and the child
if awarded primary care. Each party’s testimony on this point is
directly contradicted by how they have treated the other during the
past two years. Neither parent has shown he or she is the superior
parent. Rather, the court will have to select the less inferior parent
to care for M.A.Q.-W. and hope that parent will improve his or her
attitude toward the other.
        ....
        The major roadblock on both sides is communication.
Because of the lack of effective, civil communication and the very
disrespectful tone in the text messages and e-mails (and in-person
communications) between the parties, the court is concerned that the
child will suffer. He is young enough now that he has not been aware
of the tension between the parties, but all too soon he will understand
the parties’ animosity toward one another. The court worries that
either parent would not do enough to support a non-custodial
parent’s relationship with M.A.Q.-W. because the parent does not
particularly like the other parent. However, the evidence in this case
is that Chelsea set this negative tone and Adam was initially willing
to work collaboratively with her until she made it clear she did not
want Adam’s input on any important topics, at which time Adam
began to respond in kind.

As was the case in Melchiori,




        At the end of the trial, the court admonished both parties for
being disrespectful to each other by saying and texting rude, mean,
vile messages to each other, and reminded them they need at least
a minimum amount of civility toward each other for the next [sixteen]
years. Both parties are equally at fault. Both acknowledged at trial
that their words were not artfully chosen and they should not have
said what they said. Neither one went so far as to apologize to the
other for their hurtful words, but the court will accept their sign of
regret when faced with their own words as a starting point to change
their interactions and improve their communication.
                                            5


          The shared custody provisions agreed to by these parties and
          incorporated into the decree have not evolved as envisioned by
          either of the parties or the court. Both parents appear to agree joint
          physical care is not working. Discord between parents that has a
          disruptive effect on children’s lives has been held to be a substantial
          change of circumstance that warrants a modification of the decree to
          designate a primary physical caregiver if it appears that the children,
          by having a primary physical caregiver, will have superior care.

Id. at 368.

          We need not elaborate further on the underlying facts. Suffice it to say, on

our de novo review of the evidence presented, we fully agree with the district

court’s findings and conclusions.        While Chelsea argues she has been the

historical primary caregiver, the parties have shared care by agreement. Chelsea

has dictated the child’s schedule for the most part and purposely misled Adam

about the child’s scheduled doctor’s appointments.           We find the child’s best

interests are served by placing the child in Adam’s physical care. We therefore

affirm.

          AFFIRMED.